Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT is made and entered into as of the 21st day of April,
2005 by and between RICHARD W. USSERY, an individual resident of the State of
Georgia (“Ussery”), and TOTAL SYSTEM SERVICES, INC., a business corporation
organized and existing under the laws of the State of Georgia (“TSYS”).

 

W I T N E S S E T H :

 

WHEREAS, Ussery has served in various employment and management capacities with
TSYS and Synovus Financial Corp. ("Synovus") for 40 years, including serving as
TSYS' Chief Executive Officer ("CEO") from its formation until December 9, 2003;

 

WHEREAS, Ussery currently serves as an executive employee of TSYS in the
capacity of Chairman of the Board;

 

WHEREAS, Ussery has decided to retire from his position as an executive employee
of TSYS effective June 30, 2005 and assume the status of a non-employee Chairman
of the Board at such time;

 

WHEREAS, it is the desire of TSYS to provide for a smooth and orderly transition
of its executive leadership, and

 

WHEREAS, it is the desire of TSYS to avail itself of the knowledge and
experience of Ussery in selected areas where his advice, counsel and efforts can
be the most meaningful for one year beyond his retirement date as an employee of
TSYS.

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, Ussery and TSYS, intending to be legally bound, do hereby
agree as follows:

 

Section I.

 

CONSULTING RELATIONSHIP

 

TSYS hereby engages Ussery, and Ussery hereby accepts such engagement to perform
such consulting and advisory services as may be requested from time to time by
the Chief Executive Officer of TSYS or the Board of Directors of TSYS. Among the
services requested, Ussery will: (1) provide advice and counsel to TSYS' CEO
regarding his duties and responsibilities; (2) provide advice and counsel with
respect to TSYS' investor relations activities and corporate strategy; (3)
provide advice and counsel with respect to TSYS' community relations activities,
including selected civic and charitable projects; (4) provide advice and counsel
on the construction of additional

 


--------------------------------------------------------------------------------



 

corporate facilities; and (5) provide employee and leadership training as
requested by TSYS and Synovus, including speaking engagements at the Synovus
Leadership Institute. 

 

In providing such services, the CEO and Ussery will agree on the appropriate
work schedule necessary to accomplish the requested services and desired
results. Ussery will control the means, methods, time, resources, and manner
required to perform the consulting and advisory services requested from him.

 

Section II.

 

TERM OF ENGAGEMENT

 

Ussery’s engagement under this Consulting Agreement shall commence as of July 1,
2005, and end on June 30, 2006.

 

Section III.

 

COMPENSATION

 

3.1    In consideration of the consulting services to be rendered by Ussery
hereunder, and in consideration of the covenants and agreements of Ussery herein
contained, TSYS hereby agrees to pay to Ussery, for each month (or partial
month) during the term of this Consulting Agreement, a consulting fee of
$26,526.00. Payments made hereunder shall be paid to Ussery on the last day of
each month during the term hereof.

 

3.2    During the term of this Agreement, Ussery shall be entitled to the
personal use of Synovus/TSYS aircraft in accordance with the Synovus/TSYS
Personal Use of Company Aircraft policy (“Policy”), as such Policy may be
amended from time to time. A copy of the current version of the Policy, as it
exists on the date of this Agreement, is attached as Exhibit “A” and made a part
hereof by this reference.

 

3.3    Ussery acknowledges that he is an independent contractor for all
purposes. Ussery agrees to treat all payments made to him hereunder as payments
received by an independent contractor for all tax purposes and to pay any and
all taxes payable in connection with his engagement hereunder, including,
without limitation, all applicable income and self employment taxes.

 

3.4    The obligations of TSYS under Sections 3.1 and 3.2 hereof shall terminate
if, during Ussery’s engagement hereunder, Ussery, unless acting with the prior
written consent of the Board of Directors of TSYS, provides services of any sort
to, or assists in any way, with or without compensation, any entity engaged in
the business of electronic payment processing, other than Synovus, TSYS and
their subsidiaries and affiliates.

 

 

2

 


--------------------------------------------------------------------------------



 

 

Section IV.

 

BOARD POSITIONS

 

4.1    Ussery agrees to continue to serve as Chairman of the Board of Directors
of TSYS and serve on the Board of Trustees of the Synovus Foundation. It is also
the intent of this Agreement that Ussery continue to serve on the Board of
Directors of TSYS until attaining retirement age as defined in the by-laws of
TSYS. TSYS and Ussery agree to review Ussery’s Board of Director positions and
memberships on a periodic basis during the term of this Agreement.

 

Section V.

 

DEATH OR DISABILITY

 

Ussery’s engagement under this Consulting Agreement shall terminate upon
Ussery’s death or total and permanent disability. For purposes of this
Consulting Agreement, the term “total and permanent disability” shall mean the
substantial physical or mental inability of Ussery to fulfill his duties under
this Consulting Agreement as certified to in writing by two (2) competent
physicians practicing in Columbus, Georgia, one of whom shall be selected by
TSYS’ Board of Directors and the other of whom shall be selected by Ussery or
his duly appointed guardian or legal representative.

 

Section VI.

 

NONDISCLOSURE

 

6.1    Ussery shall hold in confidence at all times after the date hereof all
Trade Secrets, and shall not disclose, publish or make use at any time after the
date hereof the Trade Secrets without the prior written consent of TSYS. Ussery
also agrees that during the term of his engagement under this Consulting
Agreement and for a period of two (2) years following the termination thereof,
Ussery will hold in confidence all Confidential Information and will not
disclose, publish or make use of Confidential Information without the prior
written consent of TSYS.

 

6.2    For the purposes of this Consulting Agreement, “Confidential Information”
shall mean any data or information, other than Trade Secrets, which is valuable
to any of TSYS, Synovus or any of their subsidiaries or affiliates (hereinafter
the “TSYS Companies”) and not generally known to competitors of the TSYS
Companies. “Trade Secrets” shall mean information belonging to or hereafter
acquired by any of the TSYS Companies, including, but not limited to, technical
or nontechnical data, a formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers, or other information similar to
any of the foregoing, which derives economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or

 

3

 


--------------------------------------------------------------------------------



 

use. For purposes of this Consulting Agreement, the term Trade Secrets shall not
include information that Ussery can show by competent proof (i) was known to
Ussery and reduced to writing prior to disclosure by any of the TSYS Companies
(but only if Ussery promptly notifies TSYS of his prior knowledge); (ii) was
generally known to the public at the time any of the TSYS Companies disclosed
the information to Ussery, (iii) became generally known to the public after
disclosure by any of the TSYS Companies through no act or omission of Ussery; or
(iv) was disclosed to Ussery by a third party having a bona fide right both to
possess the information and to disclose the information to Ussery.

 

Section VII.

 

MISCELLANEOUS

 

7.1    Governing Law. This Consulting Agreement shall be governed by and
interpreted under the laws of the State of Georgia without regard to its
conflict or choice of law provisions.

 

7.2    Notices. All notices or other communications required or permitted
hereunder or necessary and convenient in connection herewith shall be in writing
and delivered in person or by express delivery service or postage prepaid first
class mail, return receipt requested, to the following addresses:

 

If to Ussery:

 

Richard W. Ussery

 

#1 Mountain Ridge Court

Columbus, GA 31904

 

 

If to TSYS:

 

Total System Services, Inc.

Attn: General Counsel

 

P.O. Box 120

Columbus, Georgia 31902

 

or to such other addresses as Ussery or TSYS may designate by notice to the
other parties hereto in the manner set forth in this Section VII.

 

7.3    Entire Agreement. This Consulting Agreement sets forth the entire
agreement of the parties hereto with respect to the subject matter hereof and
may not be changed or amended except upon written amendment executed by the
parties hereto.

 

7.4    Assignment. All of the terms and provisions of this Consulting Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective

 

4

 


--------------------------------------------------------------------------------



 

heirs, representatives, successors and assigns of the parties hereto, except
that the duties and responsibilities of Ussery hereunder shall not be assignable
in whole or in part by Ussery.

 

7.5    Counterparts. This Consulting Agreement may be executed in two or more
counterparts, each of which, when executed, shall be deemed an original
instrument.

 

IN WITNESS WHEREOF, TSYS has caused this Consulting Agreement to be executed on
its behalf and Ussery has hereunto set his hand and seal, as of the day and year
first above written.

 

 

TOTAL SYSTEM SERVICES, INC.




 

By:

/s/Philip W. Tomlinson           



 

Name:

Philip W. Tomlinson             



 

Title

Chief Executive Officer         





 

 

/s/Richard W. Ussery              L.S.)
Richard W. Ussery



 

 

5

 


--------------------------------------------------------------------------------



 

 

Exhibit “A”

 

SYNOVUS FINANCIAL CORP./TOTAL SYSTEM SERVICES, INC.

Personal Use of Company Aircraft

 

Key Executives are each allowed a maximum number of hours of personal use of
company aircraft each calendar year (Attachment 1).

 

Personal use of company aircraft by Key Executives includes non-business flights
upon which the Key Executive and his or her non-business guests are the only
passengers aboard the aircraft and also includes non-business flights upon which
the Key Executive is not aboard the aircraft but his or her non-business guests
are the only passengers aboard the aircraft.

 

Personal use of company aircraft is calculated using “block hours,” as opposed
to “flight hours,” and includes “deadhead legs.”

 

For purposes of calculating the number of hours of personal use of company
aircraft, each block hour of turbo-prop usage shall equal “one hour of personal
usage” and each block hour of jet usage shall equal “two hours of personal
usage.” Usage of less than whole hours shall be recorded proportionately.

 

Personal use of company aircraft by Key Executives and their non-business guests
is tracked and the value reported for tax purposes for the Key Executive using
the Standard Industry Fare Level (SIFL) guidelines.

 

Bereavement and Medical Emergency Use of Company Aircraft

 

Other company team members may utilize a company aircraft for bereavement or
medical emergency purposes. All trips for this purpose shall be authorized by
Sanders Griffith.

 

Use of Company Aircraft by Key Executives and Other Company

Executives on Previously Scheduled Business Flights

 

Key Executives and other company executives, and their respective non-business
guests, may occupy otherwise unoccupied seats on previously scheduled business
flights of company aircraft, and, in the case of Key Executives, such occupancy
shall not be counted against the number of hours of personal use of company
aircraft available to them. All trips for this purpose shall be authorized by
Sanders Griffith. The travel of such executive and his or her non-business
guests will be tracked and the value reported for tax purposes to the executive
using the SIFL guidelines.



 


--------------------------------------------------------------------------------



 

 

Attachment 1

 

The following Executives are designated as eligible for the indicated number of
hours of personal use of company aircraft:

 

Synovus

 

Jim Blanchard—Synovus CEO—50 hours

 

Jimmy Yancey—Synovus COB—20 hours

 

Richard Anthony—Synovus President and COO—20 hours

 

Lee Lee James—Synovus Vice Chairman—20 hours

 

Fred Green—Synovus Vice Chairman—20 hours

 

Sanders Griffith—Synovus General Counsel—20 hours

 

TSYS

 

Phil Tomlinson—TSYS CEO—20 hours

 

Rick Ussery—TSYS COB—20 hours

 

Troy Woods—TSYS President and COO—20 hours

 

 

 

 

 